Citation Nr: 1019949	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  98-03 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to December 
1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The appeal was remanded for additional 
development in October 2007 and September 2009.


FINDINGS OF FACT

Tinnitus was not shown in service or for many years after 
service and is not shown to be related to service or an event 
of service origin.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

1.  Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).    

In this case, the VCAA duty to notify was satisfied prior to 
the initial AOJ decision by a letter issued to the Veteran in 
June 2005.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates.

2.  Assist

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted private and VA treatment records.  The RO 
attempted to obtain Social Security Administration records 
but was advised that these had been destroyed.  The Veteran 
was afforded a VA medical examination in February 2010.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

Service Connection 

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b). 
 
Service connection may also be granted for certain chronic 
diseases when such disease is manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, to prove service connection, the record 
must contain: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony of an inservice incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

No complaints of tinnitus symptoms were noted on entrance in 
May 1967.  No complaints of tinnitus symptoms were noted 
during service or at discharge.  VA has already conceded that 
the Veteran was exposed to noise in service, as the Veteran 
was assigned to a unit in Vietnam which was exposed to ground 
attacks, fire and mortars, and rocket attacks.

The Veteran did not complain of tinnitus symptoms until he 
filed his claim for service connection for ringing in the 
ears in January 2005, over thirty five years after service.  
He was first diagnosed with tinnitus in July 2005.

The Veteran attended a VA examination in February 2010.  He 
reported that he had experienced ringing in his ears for ten 
or fifteen years, which would put the onset of the tinnitus 
symptoms in 1995, at the earliest.  The examiner noted that 
the Veteran had experienced significant noise exposure in 
service.  However, given the late reported date of the onset 
of tinnitus, the examiner determined that the Veteran's 
tinnitus was less likely than not due to noise exposure in 
the military.

As for the clinically diagnosed tinnitus, to the extent that 
the Veteran is shown to have any such disorder, such evidence 
is reflective only of one factor in a successful claim of 
service connection.  Morton v. Principi, 3 Vet. App. 508, 
509 (1992); Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992) 
(observing that evidence of the Veteran's current condition 
is not generally relevant to the issue of service connection, 
absent some competent linkage to military service).  There 
must be a nexus to active service.

In this case, there is no medical evidence of record to 
establish that the Veteran was diagnosed with tinnitus during 
active service.  There is no evidence of record that the 
Veteran was treated for tinnitus within twelve months of his 
separation from service.  While this would not be fatal to 
the Veteran's claim, there is also no evidence of record to 
suggest that tinnitus existed until, at the earliest 1995, 
based on the Veteran's reports.  The Board finds that this is 
credible evidence that tinnitus did not exist until at least 
thirty-five years after the Veteran's noise exposure in 
service.  See Buchanon v. Nicholson, 451 F.3d 1331 (2006). 
 
The absence of any diagnosis of the claimed tinnitus in the 
service and post-service medical records between 1968 and 
1995, constitutes negative evidence tending to disprove the 
assertion that the Veteran's tinnitus is related to service.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  The lack of any 
evidence of symptoms suggestive of tinnitus until 1995 is 
evidence which tends to show that tinnitus is not related to 
service. 
 
In addition, the absence of evidence of tinnitus during 
service or for thirty-five years after service is supported 
by affirmative evidence that tends to show that the claimed 
disorder is not related to service.  Primarily, this 
affirmative evidence is the February 2010 VA examination, 
which found that the length of time between service and the 
first symptoms of tinnitus indicates that the disorder is not 
due to noise exposure in service.

The only evidence supporting the Veteran's claims that 
tinnitus is related to service are the Veteran's own 
statements.  The Board notes that the statements of the 
Veteran and his representative to the effect that his 
tinnitus is causally connected to his active service are not 
probative as there is no evidence in the record that he has 
any medical knowledge or expertise to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
Further, nowhere in the evidence of record is there found any 
clinical notation suggesting that the Veteran's current 
tinnitus is in any way linked to any incident of his active 
service.  There is no competent medical opinion of record 
that provides an etiologic link, whether by causation or by 
aggravation, between the Veteran's current tinnitus and his 
active service. 
 
After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's tinnitus is not 
related to his active service.  While it is apparent that the 
Veteran currently has tinnitus, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between the origin and/or severity 
of the tinnitus and service.  Therefore, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for tinnitus. 


ORDER

Service connection for tinnitus is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


